        Case 1:20-cv-06852-AJN-SLC Document 9 Filed 11/19/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                              11/19/2020

    CHAUNCEY RAMOS,

                                     Plaintiff,
                                                                   20-CV-6852 (AJN)
                      -against-
                                                                ORDER OF SERVICE
    CITY OF NEW YORK,

                                     Defendant.

ALISON J. NATHAN, United States District Judge:

        Plaintiff, who is proceeding pro se and is currently incarcerated in Sing Sing Correctional

Facility, brings this action under 42 U.S.C. § 1983, alleging that a New York State court

improperly sentenced him in 1992 as a persistent violent felony offender. By order dated

November 18, 2020, the Court granted Plaintiff’s request to proceed without prepayment of fees,

that is, in forma pauperis (IFP).1

                                              DISCUSSION

A.      Operative Complaint

        On September 15, 2020, the Court received from Plaintiff an amended complaint. Dkt.

No. 5. But he failed to attach to the amended complaint the exhibits from his original pleading.

The Court, therefore, will treat the original and amended complaints, Dkt. Nos. 1 and 5, together

as the operative complaint for this action.

B.      Service on the City of New York

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6



1
 Prisoners are not exempt from paying the full filing fee even when they have been granted
permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
        Case 1:20-cv-06852-AJN-SLC Document 9 Filed 11/19/20 Page 2 of 4




(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendant City of New York through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for this defendant. The Clerk of Court is further

instructed to issue a summons and deliver to the Marshals Service all the paperwork necessary

for the Marshals Service to effect service upon this defendant.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.




                                                  2
         Case 1:20-cv-06852-AJN-SLC Document 9 Filed 11/19/20 Page 3 of 4




                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package. The Court consolidates Plaintiff’s original and amended complaints (ECF

Nos. 1 and 5) and will treat them together as the operative complaint.

         The Clerk of Court is further instructed to issue a summons, complete the USM-285

forms with the address for the City of New York, and deliver all documents necessary to effect

service to the U.S. Marshals Service.

         SO ORDERED.

Dated:     November 19, 2020
           New York, New York

                                                              ALISON J. NATHAN
                                                            United States District Judge




                                                   3
Case 1:20-cv-06852-AJN-SLC Document 9 Filed 11/19/20 Page 4 of 4




              DEFENDANT AND SERVICE ADDRESS

     City of New York
     100 Church Street
     New York, New York 10007
